Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered April 4, 2000, convicting defendant, after a jury trial, of robbery in the first and second degrees and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 12 years, eight years and five years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues concerning identification were properly presented to the jury and there is no reason to disturb its findings. The victim had a suitable opportunity to observe defendant during the crime and was able to make a reliable identification.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Lerner, Buckley and Friedman, JJ.